Case: 17-10485   Date Filed: 06/22/2018   Page: 1 of 5


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10485
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cv-22610-MGC



JAHI AMADI HASANATI,

                                                     Petitioner - Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                     Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 22, 2018)

Before WILSON, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10485     Date Filed: 06/22/2018    Page: 2 of 5


      Jahi Amadi Hasanati, a Florida inmate proceeding pro se, appeals the district

court’s denial of his motion for reconsideration of an order denying his motion for

relief from judgment under Federal Rule of Civil Procedure 60(b). After careful

review of Hasanati’s briefing—including his corrected brief—and the record, we

affirm.

      Hasanati was convicted of grand theft, conspiracy to commit grand theft, and

racketeering under Florida law and sentenced to serve 45 years in prison. Since his

conviction became final, he has sought postconviction relief in state and federal

court through numerous filings. As relevant to this appeal, Hasanati filed in

district court a pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus and

then an amended petition, in which he alleged that his arrest, extradition from New

York to Florida, conviction, and imprisonment were unlawful because the statutes

upon which they were based were invalid, not properly passed by the Florida

legislature, and could not be authenticated by the Florida Secretary of State. The

district court dismissed the petition without prejudice. Hasanati then filed a motion

for a certificate of appealability (“COA”) and another motion challenging the

validity of his statutes of conviction, which the district court construed as a motion

for relief from the judgment dismissing his § 2254 petition under Rule 60(b). The

district court denied his Rule 60(b) motion, concluding that Hasanati failed to “set

forth facts or law of a strongly convincing nature” sufficient for relief from the


                                          2
                  Case: 17-10485        Date Filed: 06/22/2018       Page: 3 of 5


judgment, explaining that “[t]he theft and racketeering statutes he cite[d] in his

motion are valid and enforceable state laws.” Doc. 41 at 2.1 The district court

denied Hasanati a COA. Upon his motion in our court, we also denied Hasanati a

COA and then denied his motion for reconsideration of that denial.

       Hasanati then filed another motion in the district court, which the court

construed as a motion for reconsideration of its order denying his Rule 60(b)

motion.2 The district court denied Hasanati’s motion in a summary order largely

without explanation, concluding that he had failed to “raise any new arguments to

change the [court’s previous] ruling” on his Rule 60(b) motion. Doc. 64. The

district court granted Hasanati a COA, however. This is Hasanati’s appeal.

       We review the district court’s denial of a motion for reconsideration for an

abuse of discretion. Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010).

A district court abuses its discretion when it fails to apply the proper legal standard

or follow the proper procedures in making a determination, or when it makes

findings of fact that are clearly erroneous. Mincey v. Head, 206 F.3d 1106, 1137

n.69 (11th Cir. 2000). A motion for reconsideration “cannot be used to relitigate

old matters, raise argument[,] or present evidence that could have been raised prior

to the entry of judgment.” Richardson, 598 F.3d at 740 (internal quotation marks

       1
           “Doc. #” refers to the numbered entry on the district court’s docket.
       2
         Hasnati does not appear to argue that his filings should have been construed differently
than the district court construed them; therefore, we adopt these constructions.

                                                  3
               Case: 17-10485     Date Filed: 06/22/2018     Page: 4 of 5


omitted). We liberally construe pro se filings. Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998).

      We discern no reversible error in the district court’s denial of Hasanati’s

motion for reconsideration. Hasanati devotes the bulk of his argument on appeal to

challenging the constitutionality of the statutes under which he was convicted and

the district court’s failure to strike the statutes as unconstitutional. But these

arguments were made and rejected in his original § 2254 petition and Rule 60(b)

motion and, therefore, were not proper bases for a motion for reconsideration. See

Richardson, 598 F.3d at 740. Thus, Hasanati cannot show that the district court

abused its discretion in denying his motion for reconsideration.

      In his corrected brief, Hasanati also appears to argue that the district court

violated his right to due process by summarily denying his motion for

reconsideration without making factual findings or legal conclusions. Again, we

disagree. Even assuming the district court was obliged to provide findings of fact

or conclusions of law supporting its decision, here the court did so by expressly

referring to its previous reasoned order denying Hasanati’s Rule 60(b) motion as

reason for denying his motion for reconsideration. Furthermore, the district court

noted that Hasanati had failed to raise any new argument sufficient to justify

reconsideration. Thus, the district court’s order was not, as Hasanati argues,

unsupported by facts or law.


                                            4
              Case: 17-10485    Date Filed: 06/22/2018   Page: 5 of 5


      For the foregoing reasons, the district court’s order denying Hasanati’s

motion for reconsideration is affirmed.

      AFFIRMED.




                                          5